 In the Matter of ENTERPRISE UPHOLSTERING COMPANYandBEDDINGWo *ERS'LOCAL UNIONNo. 421, AFFILIATEDWITHTHE UPHOLSTERERS'INTERNATIONALUNION OF N. A. (A. F. OF L.)Case No. R-3226.Decided December 10, 1941Jurisdiction:upholstered furniture manufacturing industry.Investigation-and Certification of Representatives:existence of question. Com-pany refused to accord petitioning union recognition because of an allegedsubsisting contract with rival union; controversy concerning representation ofemployees; contract with rival labor organization entered into after Companyhad notice of petitioning union's claim to representation, no bar to; electionnecessary.Unit Appropriate for Collective Bargaining:all production employees, excludingsupervisory, office, and clerical employees, foremen, timekeepers, and watch-men ; stipulation as to.Mr. Harry A. Michaels,of Boston, Mass., for the Company.Roemer & Reel,byMr. George L. Roemer,of Boston, Mass., forthe Bedding Workers.GrantcCAngo ff,byMr. Frederic Cohen,of Boston, Mass., for theUnited.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 22 and October 2, 1941, respectively, Bedding Workers'Local Union No. 421, affiliated with the Upholsterers' InternationalUnion of N. A. (A. F. of L.), herein called the Bedding Workers,filed with the Regional Director for the First Region (Boston, Mas-sachusetts) a petition and an amended petition each alleging that aquestion affecting commerce had arisen concerning the representationof employees of Enterprise Upholstering Company, Boston, Massa-chusetts, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, here n called the Act.37 N L Il B., No. 70436 ENTERPRISE UPHOLSTERING COMPANY437On October 9, 1941, the National LaborRelations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On October 14 and 21, 1941, respectively, the Regional Directorissued a notice of hearing and a notice of postponement ofhearing, copies of which were duly served upon the Companyand the Bedding Workers and upon United Furniture WorkersofAmerica,Local 136-B, affiliated with the Congress of In-dustrial Organizations, herein called the United, a labor organiza-tion claiming to represent employees directly affected by the investi-gation.Pursuant to notice, a hearing was held on October 31, 1941,at Boston, Massachusetts, before Thomas H. Ramsey, the Trial Ex-aminer duly designated by the ChiefTrial Examiner.The Com-pany, the Bedding Workers, and the United, were represented andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During thecourse of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has review,-edthe rulings of the Trial Examiner and finds that no prejudicial errorswere conunitted. 'The rulings are hereby affirmed.On November 13, 1941, a "Stipulation to Correct Transcript,"entered into by the Company, the Bedding Workers, and the United,was filed with the Board and is hereby made.a part of the record.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEnterpriseUpholstering Company, a Massachusetts corporation,is engaged in the manufacture, sale, and distribution of upholsteredfurniture.The Companyuses annually in its business,materials val-ued at more than $60,000, more than 20 percent of which are shippedto the Company's plant from points outside the State of Massachu-setts.The Company manufactures annually finished products valuedat approximately $125,000, of which more than 20 percent are soldand shipped to points outside the State of Massachusetts.The Com-pany admits that it is engaged in commerce within the meaning ofthe Act.The Company employs approximately 20 production em-ployees.433257-42-VoL 37-29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDBedding Workers' Local Union No. 421 is a labor organizationadmitting employees of the Company to membership. It is affili-ated with Upholsterers' International Union of North America, whichin turn is affiliated with the American Federation of Labor.United Furniture Workers of America,, Local 136-B, is a labororganization affiliated with the Congress of Industrial Organizations,admitting employees of the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONOn August 20, 1941, the Bedding Workers at the request of theemployees, commenced its organizational activities at the Company'splant.On August 22, 1941, the Bedding Workers requested that theCompany recognize it as the collective bargaining representative forthe Company's employees and that the Company enter into no con-tract with any labor organization until the Board had determined therepresentational question.The Company refused to negotiate withthe Bedding Workers because of a subsisting closed-shop contractbetween the United and the Company, which would expire on Sep-tember 1, '1941.On September 2, 1941, the United called a strikeallegedly because the Company had refused to negotiate a new contract.On September 6, 1941, the Company, and the United enteredinto a new closed-shop contract, the term of which would expireon September 1, 1942. It is clear that the contract between the Com-pany and the United is no bar to a present invest; gation and certifi-cation of representatives, since it was executed after the Companyhad notice of the Bedding Workers' claim to represent employees ofthe Company.'A statement of the Regional Director introduced into evidence atthe hearing shows that both the Bedding Workers and the Unitediepresent a substantial number of employees in the unit hereinafterfouiid to be appropriate.2'SeeMatter of The Great AtlanticitPacific Tea CompanyandUnited Retail and Whole-saleEmployees of America 010,33 N L R B , No 189, and cases cited therein2The Bedding workers filed with the Regional Du ector, 17 author iz tition cards of which12 were dated August 21, 1941' one was dated August 22, 1941, and 4 were undatedTheRegional Director reported that all the signatures were apparently genuine and bore thenames of persons on the Company's pay roll of October 15 1941, containing 17 namesWe, the undersigned employees of the Enteipilse Upholstering Company of Boston,Mass, hereby state that we are members of the United Furniture Workers of America,Local 136-B, and that we reaffirm our membership in the Union, hereby repudiatingany designation signed by any or all of us to the contrary, prior to the date hereof,particularly any designation signed by us naming any affiliate of the A F of L as ourbargaining agentWe desire that our bargaining agent be, and we expressly designate ENTERPRISE UPHOLSTERING COMPANY439We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the Bedding Workers, and the United stipulatedat the hearing, and we find, that all production employees of theCompany excluding supervisory, office, and clerical employees, fore-men, timekeepers, and watchmen, constitute a unit appropriate for,the purposes of collective bargaining.3We further find that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining .and otherwisewill effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.We shall direct that those persons eligible to vote in the election shallbe those in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to limitations and additions hereinafter setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord it the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentationof employees of Enterprise Upholstering Company,United Furniture Workers of America, Local 136-B as our bargainingagent to nego-tiate a contract in our behalf coveting wages, hours and working conditionsThe petition was dated September 3, 1941, and bore 15 signaturesThe Regional Directorreported that all the signatures were apparentlygenuine andwere the namesof poisons onthe Company's pay roll oP October 15, 1941.There are approximately 20 employees in theunit hereinafter found to be appropriate3The unit covered by the contracts is all employees, except executive, sup"riutendents,salesmen,clerical help, and foremen " In spite of the difference in the description of-thecontract unit and the stipulatedunit,it appears from the recordthat theunits are in factthe same covering only the productionemployeeswho are upholsterersand wood finishers. 440DECISIONS OF NATIONAL LABOR RELATIONS, BOARDBoston,Massachusetts, within the meaning of Section 9 (c) - andSection 2 (6) and (7) of the Act.2.All production employees of the Company, excluding super-visory, office, and clerical employees, foremen, timekeepers, andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining within.the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Enterprise Upholstering Company, Boston, Massachusetts, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of, said Rulesand Regulations, among all production employees of the Companywho were employed during the pay-roll period immediately preced-ing the date of this Direction, including all employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding supervisory, office, and clericalemployees, foremen, timekeepers, and watchmen, and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Bedding Workers' Local Union No.421, affiliated with the Upholsterers' International Union of N. A.,(A. F. of L.), or by United Furniture Workers of America, Local136-B, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining, or by neither.